                         1   LAW OFFICES OF CRAIG V. WINSLOW
                             CRAIG V. WINSLOW, Cal. Bar No. 73196
                         2   630 N. San Mateo Drive
                             San Mateo, California 94401
                         3   Telephone: (650) 347-5445
                             Facsimile: (650) 347-4411
                         4   Email:      craig@cvwlaw.com
                         5   MEYER LAW GROUP LLP
                         6    A Limited Liability Partnership
                             BRENT D. MEYER, Cal. Bar No. 266152
                         7   268 Bush Street #3639
                             San Francisco, California 94104
                         8   Telephone: (415) 765-1588
                             Facsimile: (415) 762-5277
                         9   Email:      brent@meyerllp.com

                    10       Attorneys for Creditors
                    11       DALE GARDNER and
                             MELISSA GARDNER
                    12
                    13                                  UNITED STATES BANKRUPTCY COURT
                    14                                   NORTHERN DISTRICT OF CALIFORNIA
                    15                                               SAN JOSE DIVISION
                    16
                             In re                                                 BK Case No.: 20-50469-SLJ
                    17
                    18       MORDECHAI KOKA,                                       Chapter 11

                    19                                                             OPPOSITION TO: (1) POST-PETITION
                                              Debtor.                              TRANSFER OF PROPERTY OF THE
                    20
                                                                                   ESTATE FOR PAYMENT OF RETAINER;
                    21                                                             AND (2) CONVERSION OF CHAPTER 11
                                                                                   CASE TO SUB-CHAPTER V
                    22
                                                                                   Date:           [NONE SCHEDULED]
                    23
                                                                                   Time:
                    24                                                             Location:       Telephonic / Videoconference
                                                                                   Judge:          Honorable Stephen L. Johnson
                    25
                    26
                    27
                    28

MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                               -1-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             OPPOSITION TO: (1) POST-PETITION TRANSFER OF PROPERTY OF THE ESTATE FOR PAYMENT OF RETAINER; AND (2)
www.meyerllp.com             CONVERSION OF CHAPTER 11 CASE TO SUB-CHAPTER V
               Case: 20-50469             Doc# 120      Filed: 05/03/21      Entered: 05/03/21 16:21:13           Page 1 of 6
                         1           Creditors Dale Gardener and Melissa Gardner (“Creditors”) hereby submit this
                         2   opposition (the “Opposition”) to the Application for Order Authorizing Employment and
                         3   Retention of the Fuller Law Firm, P.C. as Attorneys for Debtor (the “Application”) [Dkt. No.
                         4   119] filed the Fuller Law Firm, P.C. (the “Applicant”) in the above-captioned matter.
                         5           First, in the declaration submitted in support of the Application, Applicant asserted that
                         6   “[t]his firm has not received any retainer from Debtor or anyone else. This firm intends to apply
                         7   to the Court for an order directing Farsad Law Offices, P.C. to transfer to The Fuller Law Firm,
                         8   P.C. trust account $30,000 of estate funds currently held in the Farsad Law Offices, P.C.
                         9   attorney-client trust account.” See Dkt. No. 119-1, ¶ 5.
                    10               As this Court is well aware, the funds currently held in the IOLTA Trust Account for
                    11       Farsad Law Offices, P.C. are the net proceeds of sale from real property commonly known as
                    12       3190 Vichy Avenue, Napa, California (the “Napa Property”) in the approximate amount of
                    13       $148,502.31. There are significant concerns that Debtor purchased the Napa Property through
                    14       embezzlement (or other misappropriation of funds) from Green Bay Builders, Inc. (“GBBI”), for
                    15       which Creditor would have an entitlement to a constructive trust over these proceeds for sale.
                    16               Further, there are serious concerns with Debtor using property of the estate for payment
                    17       of a post-petition retainer more than 12 months after this Bankruptcy Case was originally filed,
                    18       which would reduce the return to creditors in this insolvent estate.
                    19               As such, Creditor respectfully requests that the Court decline to approve payment and
                    20       transfer of a post-petition retainer (in any amount) to Applicant as requested in the Application.
                    21       Alternatively, consistent with the request below, Creditor requests that the Court set a briefing
                    22       schedule and hearing on the propriety of allowance of a post-petition retainer in this matter.
                    23               Second, in the Application, “Debtor contends that this is a small business case that
                    24       qualifies under Subchapter V and intends to re-designate the case and promptly file his own
                    25       plan.” See Dkt. No. 119, ¶ 12.
                    26               Creditor has significant concerns regarding the propriety to “re-designate” this
                    27       Bankruptcy Case under Sub-Chapter V because Debtor has not taken any meaningful steps to
                    28       confirm (or file) a Plan of Reorganization in over a year, because it appears that Debtor

MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                               -2-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             OPPOSITION TO: (1) POST-PETITION TRANSFER OF PROPERTY OF THE ESTATE FOR PAYMENT OF RETAINER; AND (2)
www.meyerllp.com             CONVERSION OF CHAPTER 11 CASE TO SUB-CHAPTER V
               Case: 20-50469             Doc# 120      Filed: 05/03/21      Entered: 05/03/21 16:21:13           Page 2 of 6
                         1   strategically elected to venue the Bankruptcy Case in the San Jose Division although Debtor’s
                         2   alleged residence is located in Lafayette, California (see Dkt. No. 119, fn. 1) as Debtor’s prior
                         3   counsel apparently had prior difficulties before courts in the Oakland Division, because an arrest
                         4   warrant for Debtor was issued on April 1, 2021 based on criminal conduct operating GBBI and
                         5   there are serious concerns regarding Debtor’s ability to remain in possession of the estate (see
                         6   Exhibit A attached), and because Debtor strategically now seeks to convert to Sub-Chapter V
                         7   solely in an attempt to defeat the Creditor’s Plan of Reorganization (see Dkt. No. 114) although
                         8   this is an insolvent estate and there is no legitimate benefit to Debtor remaining in possession of
                         9   the estate and consummating a plan of reorganization.
                    10               Under the circumstances, there are serious and legitimate concerns regarding: (1) the
                    11       good-faith of Debtor; and (2) the unfair prejudice to creditors of the estate, both of which are
                    12       guiding principles on whether conversion to Sub-Chapter V is warranted. See In re Bonert,
                    13       2020 WL 3635869 (Bankr. C.D. Cal. 2020) (permitting re-designation provided that no party
                    14       will be unduly prejudiced); In re Blanchard, 2020 WL 4032411 (Bankr. E.D. La. 2020) (no
                    15       creditors came forward with a due process argument asserting that their interest would be
                    16       jeopardized by an SBRA conversion); In re Ventura, 2020 WL 1867898 (Bankr. E.D.N.Y. 2020)
                    17       (allowing conversion to SBRA because, inter alia, it would not unduly prejudice the objecting
                    18       creditor; rather, creditor would maintain many of the rights he had at the inception of the case).
                    19               Creditor objects to conversion of this Bankruptcy Case to Sub-Chapter V and requests
                    20       that, at a minimum, the Bankruptcy Court set a briefing schedule and hold a hearing to determine
                    21       the propriety of Debtor’s proposed conversion and allow all other creditors to provide this Court
                    22       with evidence to determine whether Debtor is acting in good-faith and whether conversion to
                    23       Sub-Chapter V will unfairly prejudice creditors.
                    24               Based on the foregoing, given that Debtor apparently will be seeking authority for both of
                    25       these requests on an ex parte basis, and without a meaningful opportunity for briefing and
                    26       hearing, Creditor has provided its concerns in the context of opposition to the Application, which
                    27       is the first pleading filed by Applicant in the Bankruptcy Case that mentions these items.
                    28       However, as set forth above, there are significant issues that must be resolved by this Court

MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                               -3-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             OPPOSITION TO: (1) POST-PETITION TRANSFER OF PROPERTY OF THE ESTATE FOR PAYMENT OF RETAINER; AND (2)
www.meyerllp.com             CONVERSION OF CHAPTER 11 CASE TO SUB-CHAPTER V
               Case: 20-50469             Doc# 120      Filed: 05/03/21      Entered: 05/03/21 16:21:13           Page 3 of 6
                         1   before evaluating the propriety of either of these requests, none of which are appropriate on an
                         2   ex-parte request, and Creditor hereby requests that the Court set a briefing schedule and
                         3   appropriate hearings to duly consider both of these requests.
                         4
                         5    Dated: May 3, 2021                                      MEYER LAW GROUP LLP
                         6
                                                                                      By: /s/ BRENT D. MEYER
                         7                                                               Brent D. Meyer
                                                                                         Attorneys for Plaintiffs
                         8
                                                                                         DALE GARDNER and
                         9                                                               MELISSA GARDNER

                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28

MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                               -4-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             OPPOSITION TO: (1) POST-PETITION TRANSFER OF PROPERTY OF THE ESTATE FOR PAYMENT OF RETAINER; AND (2)
www.meyerllp.com             CONVERSION OF CHAPTER 11 CASE TO SUB-CHAPTER V
               Case: 20-50469             Doc# 120      Filed: 05/03/21      Entered: 05/03/21 16:21:13           Page 4 of 6
   !
        EXHIBIT A




Case: 20-50469   Doc# 120   Filed: 05/03/21   Entered: 05/03/21 16:21:13   Page 5 of 6
Case: 20-50469   Doc# 120   Filed: 05/03/21   Entered: 05/03/21 16:21:13   Page 6 of 6
